 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDLynn-Edwards Corp.andChauffeurs,Teamsters andHelpers Local 150, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America.Cases 20-CA-18133 and20-RC-1561629 October 1986DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 6 March 1984 Administrative Law JudgeGerald A. Wacknov issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Lynn-Ed-wards Corp., North Highlands, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.[Direction of Second Election omitted from pub-lication.]MEMBER STEPHENS,concurring and dissenting.I concur in the majority's disposition of this casesave for that aspect of the affirmative relief direct-ed at the eligibility provision of the Respondent'sEmployee Stock Ownership Plan (ESOP).The judge's recommended Order, which the ma-jority adopts, requires the Respondent to amendthe eligiblity article by deleting portions that "re-quire that Respondent exclude from participationemployees covered by a retirement plan resultingfrom collective bargaining through a labor organi-zation." The Respondent excepts to this provisionof the Order insofar as it might preclude an amend-ment permitting exclusion of "any person covered1 In the absence of exceptionsthereto, we adopt pro forma the judge's8(a)(1) findings and, accordingly, we need not pass on the judge's com-ments at sec III,C,1,pars. 3-6, regarding the natureof theRespondent'sESOP Plan.Our dissenting colleague agreesthat theRespondent has "es-sentially consented to judgment on the allegationthat it violatedSection8(a)(1) of the Act by maintainingthe eligibility provision"at issue in theESOP plan Given that no exceptionswere filed to that finding of thejudge, the remedy the judge provided is appropriatefor the violationfound.by a collective bargaining agreement entered intowith the employer, which agreement does not pro-vide for coverage of such person" by that plan. Asthe Respondent points out, such language was ex-pressly approved by the Board inRangaire Corp.,157 NLRB 682 (1966), a case concerning a pensionplan that, as here, preexisted the advent of unionorganization of part of the work force. It wouldappear from certain portions of the judge's opinionthat this section of his recommended Order reflectshis conclusion that the ESOP at issue here is a to-tally "different entity" from a retirement or pen-sion plan and that, therefore, the principles ofRan-gaireand its progeny do not apply. For the reasonsset forth below, I believe that the judge erred inhis characterization of the ESOP and that he hasgiven an overbroad reading to the Board's relevantprecedents. I would accordingly revise the remedi-al order to permit an amendment that makes theparticipation of bargaining unit employees in theESOP a matter to be negotiated in the context of acollective-bargaining agreement.Preliminarily I note that, as I understand my col-leagues'position, they neither accept nor reject myconclusions on the nature of the ESOP at issuehere but conclude that we are powerless to reachthe matter, because the Respondent did not exceptto the judge's 8(a)(1)findings and because it dis-claimed any intent to take issue with any "eviden-tiary conclusion" of the judge "with respect to theunfair labor practice case." Contending that anyunlawful, conduct that might have occurred tookplace prior to the critical period, the Respondentsimply sought the overruling of the judge's recom-mendation that the election be set aside;and, asnoted above, it challenged the Order regarding theESOP's eligibility provisions as "overbroad andcontrary to the Board law" insofar as the Orderprecluded the Respondent from incorporating theRangairelanguagein the ESOP. In my view, al-though the Respondent has thus essentially con-sented to judgment on the allegation that it violat-ed Section 8(a)(1) of the Act by maintaining theeligibility provision and related explanatory materi-al, the substance of the Respondent's challenge tothe remedial order sufficiently calls into questionthe judge's characterization of the ESOP, sincethatwas the basis for the judge's refusal to applyRangaire.The Respondent's ESOP was adopted as a retire-ment plan for the employees in 1977, long beforeLocal 150 entered the scene demanding recogni-tion.The pertinent portion of its eligibility provi-sion(art. 3.1) provides as follows:282 NLRB No. 7 LYNN-EDWARDS CORP.[N]otwithstanding any provision to the con-trary,no employee covered by a collectivebargaining agreement between an Employeerepresentative and the Employer shall becomea Participant in the Plan, provided that retire-ment benefits of said class of Employees wasthe subject of good faith bargaining betweenthe Employee representative and the Employ-er, and said Employee's retirement benefits arebeing funded pursuant to said collective bar-gaining agreements.A plausible explanation for the inclusion of thisprovision is that the Respondent was endeavoringto comply with the Employee Retirement IncomeSecurity Act of 1974 (ERISA).1 Indeed, article 1.3of the plan expresses an intent to obtain qualifiedstatusunder, ERISA and the Internal RevenueCode. Under Title II of ERISA, as one of the con-ditions for obtaining qualified status, a retirementplan, whether funded by profit sharing, stock own-ership, or otherwise, must,satisfy certain participa-tion standards, including a breadth-of-coverage re-quirement.2 This requirement-expressed as a per-centage-of-the-work-force standard-is designed toensure that a pension plan broadly encompasses anemployer's work force and does not discriminate infavor of just those employees who are officers,shareholders, or highly compensated. In calculatingwhether a sufficient percentage of employees areeligible to participate, an employer may excludefrom the work force on which the percentage isbased those employees not included in the planwho are subject to a collective-bargaining agree-ment; but as a qualification of this exclusion theremust be evidence that the agreement covering theexcluded employees is the product of good-faithbargaining over retirement benefits.3The Respondent's ESOP tracks this statutoryformula. Excluded from the plan are otherwise eli-gible employees who become covered as a result ofgood-faith negotiations under a collectively bar-gained retirement plan.4 It is also in keeping with1Pub. L. 93-406, 88 Stat. 829 (codified as amended 29 U.S C. §§ 1001-1462, and in scattered sections of 26 U.S.C.)2Pub L. 93-406, § 1011, adding sec. 410 to theInternalRevenueCode of 1954, 26 U,S.C § 410. See especially sec. 410 (b)(1)-(2).' 26 U.S.C. § 410(b)(3)(A).4 In fact, the Respondent's provision appears more favorable to em-ployee choice than the minimum standards established by ERISA As in-terpreted by the currentregulations,26 U S C § 410(b)(2)(A) does notmandate that the bargaining unit employees be covered by another planin order to be excluded from the plan in question; nor is it necessary thatthe plan in question be actually considered during the course of bargain-ing 29 CFR §^ 1.410(6)-I(c)(I)(1986). See alsoPens Plan Guide(CCH),"Plans and Clauses," ¶ 34, 151 (specimen employee stock ownership plannot yet approved by IRS at time of its publication in 1975, but preparedto encompass changes effected by ERISA).53the common practice of an employer's maintainingseparate pension plans for different groups of em-ployees, such as one for bargaining unit workersand another for nonunion employees. 5 Thus, I seeno basis for concluding either that the Respond-ent's ESOP is not a form of retirement plan or thatthe eligibility provision was deliberately includedas a device to discourage union organizing ratherthan just a provision that anticipates the possibilitythat part of the work force might choose to orga-nize and bargain for a different pension plan (al-though possibly one incorporating stock ownershipfunding features).6This, however, does not dispose of the questionof what exclusionary language, if any, the Re-spondent is free to employ without being, deemedto coerce or restrain employees respecting a deci-sion whether to seek a collective-bargaining repre-sentative.The Board's precedents during the lasttwo decades establish the following principles. Em-ployersmay not effectively announce to employ-ees-whether in the eligibility provisions of pen-sion plans or otherwise-that only those who areunrepresented by unions can qualify for coverage.Thus, an employer violates Section 8(a)(1) of theAct through any provision or statement about aplan that suggests either that coverage of employ-eeswill automatically be withdrawnas soon asthey vote to be represented by a union or that continued coverage under the plan will not be on thebargaining table.7 Such 'a statement or provisiontells employees that they must automatically lose acurrent benefit as the price of union representationand it also manifests an intent to withhold certainbenefits from the bargaining table-a state of mindinconsistentwith good-faith negotiations. On theother hand, as the Board observed inSolo Cup Co.:"This does not mean, of course, that an employermay not advise ' his employees, in a noncoercivefashion, that pensions for those in the unit are sub-ject to bargaining and that if a separate pensionplan for'those in the unit is agreed upon, coverage,in the existing plan will not be maintained., i.e., theemployer is not obligated to provide `double cover-age."'S Pursuant to those principles, the Respond-5See D.McGill,Fundamentalsof PrivatePensions,80 (5thed 1984)6 It is noteworthy that the provision does not speakin terms offorfeit-ure,i e.,of employeeslosingeligibility for the plan, but rather of not "be-coming" participants in the particular plan if they are covered by a re-tirement plan tinderthe collective-bargaining agreement.'iRangaireCorp.,157NLRB 682, 683(1966);Solo CupCo,176 NLRB823, 824 (1969),TappanCo., 228 NLRB 1389, 1390 (1977), enfd 607 F 2d764 (6th Eric 1979),NiagaraWires,240 NLRB 1326, 1328 (1979),SarahNeuman Nursing Home,270 NLRB663, 680 (1984).s 176 NLRB at 824 fn. 3 Accord-TappanCo., 228 NLRB at 1390,Sarah NeumanNursing Home,270 NLRBat 680-681Our decisions inKroger Co,164 NLRB 362 (1967), enfd 401 F.2d 682(6th Cir 1968),Continued 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDent in the present case should be free to clarify itseligibility provision so that (1) it does not automati-cally terminate the employees' benefits upon selec-tion of the Union; (2) employee participation maycontinue during the pendency of collective bargain-ing; and(3) the Respondent and the Union may,through good-faith negotiations, agree either tocontinuation of the ESOP for employees under thecollective-bargainingagreementor to substitutionof a different plan, possibly one that incorporatesstock ownership features. A provision modeled onthat held lawful inSarah Neuman Nursing Home,supra,obviously should be permissible.9In sum,I do not suggest that an employer's ef-forts to comply with the arcane requirements ofERISA should insulate it from the precepts of ourstatute.An employer is at peril if it operates withan eye only on one statutory scheme, withoutregard to other, equally significant objectives estab-lished by Congress. But the Board itself should ap-preciate that the establishment and maintenance ofseparate pension plans for union and nonunionworkers, however those plans are funded, is acommon practice and that even an unorganizedemployer may be advised to structure a plan totake account of the possibility of a separate planfor bargaining unit workers should the occasioncert denied 395 U.S 904 (1969), andWinn-Dixie Stores,224 NLRB 1418(1976), enfd in part 567 F.2d 1343 (5th Cir. 1978), are not to the con-traryThose cases stand for the proposition that an employer may notdeclare inadvance ofbargaining that somebenefit entirelyseparate orseparable from the existing retirement plan will be withheld from the em-ployees if they choose any alternative other than continued coverageunder the existing plan Thus, inKroger,there existed two separate pro-grams, onea retirement plan and the other a profit-shanng plan, theterms of the latter were such that any employees covered by a collective-ly bargained retirement plan were automatically exluded from the profit-sharing plan, i e , nonunion employees could have both a retirement planand a profit-sharing plan, while union-represented employees could haveonly the former.Winn-Dixieconcerned a profit-sharing plan that provid-ed both income deferred until retirement and annual bonuses of up to$300 for unit employeesearning lessthan $8500 a year 224 NLRB at1419, 1447 I would reconcileWinn-Dixiewith the no-requirement-to-pro-vide-double-coverage principle by readingWinn-Dixieas holding onlythat an employer may not precondition agreement to a union retirementplan on relinquishment of participation in profit sharing Thus, the BoardfaultedWinn-Dixie for "refus[ing] to bargain overany aspectof the[profit-shanng] plan" 224 NLRB at 1419-1420. (The Board's commentson whether the Winn-Dixie plan was a retirement plan, as the administra-tive law judge had found, were unnecessary to its holding in the case )9The eligibility provision of the existing pension and profit-sharingplan provided as follows (270 NLRB at 680)The term employees shall not include any person who is coveredunder a collective bargaining agreement if there is evidence that re-tirement benefits were the subject of good faith bargaining betweenthe representative of such person and the employer, unless the col-lective bargaining agreement provides for the inclusion of suchperson under the planBut seeBelcher Towing Co,265 NLRB 1258, 1260-1261, 1267-1268(1982), holding unlawful the maintenance of a somewhat similar provi-sion In theBelcherprovision,however, there was no reference to "goodfaith bargaining"In addition,the employer in that case had suggested inboth a handbook and through its spokesmen that anyone covered by acollective-bargaining agreement would be automatically ineligible to par-ticipate in the existing planarise.Inmy view, the principles set forth abovetake account of both, and I would clarify the reme-dial order accordingly in response to the Respond-ent's exception. 1010Whether the Respondent's existing eligibility provision might be re-garded as a per se violation of Sec 8(a)(1), I concur in the panel's deci-sion to set aside the election because the provision had originally beenexplained,in literature distributed to the employees,in a way that wouldlead them to believe that umon-represented employees were automatical-ly ineligible for the ESOP.The maintenance during the critical period ofa provision thus explained,without any subsequent clarification,is in myview grounds for setting aside the election.Carmen Plaza De JenningsandBoren Chertkov, Esqs.,forthe General Counsel.Dennis R.Murphy,Esq. (Diepenbrock,WulffPlant &Hannegan),of Sacramento, California,for Respondent.Carol Livingston,Esq.,of Sacramento,California, for theUnion.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuant to notice, a hearing with respect to this matterwas held before me in Sacramento, California, on No-vember 29, 1983.1 The initial charge was filed on June16,by Chauffeurs, 'Teamsters & Helpers of America,Local 150, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica (the Union), and an amended charge was filedby the Union on July 27.Thereafter, on July 29, the Regional Director forRegion 20 of the National Labor Relations Board (theBoard) issued a complaint and notice of hearing alleginga violation by Lynn-Edwards Corp. (Respondent) ofSection 8(a)(1) of the National Labor Relations Act (theAct).Pursuant to a representation petition filed by theUnion on April 7 in Case 20-RC-15616, an election bysecret ballot was conducted on June 2. The tally of bal-lots reflects that of the approximately 79 eligible employ-ees 16 cast ballots for the Union and 53 cast ballotsagainst the Union. There were three challenged ballots,which were insufficient in number to affect the results ofthe election. Thereafter, the Union filed timely objec-tions to the election. Pursuant to a Report on Objections,notice of hearing, and order consolidating cases issued bythe Regional Director on August 31, certain objectionswere consolidated with the instant unfair labor practiceproceeding for the purpose of hearing, ruling, and deci-sion by an administrative law judge.The parties were afforded a full opportunity to beheard,to call, to examine and cross-examine witnesses,and to introduce relevant evidence. Since the close ofthe hearing, briefs have been received from the GeneralCounsel2 and counsel for Respondent.1All dates or time periods herein are within 1983, unless otherwisespecified.2The General Counsel's request to correct the transcript is granted. LYNN-EDWARDS CORP.55On the entire record, and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACTI.JURISDICTIONThe Respondent is a California corporation, with anoffice and place of business in North Highlands, Califor-nia, and is engaged inthe wholesale sale and distributionof office products and supplies. Respondent, in thecourse and conduct of its business operations, annuallypurchases and receives products, goods, and materialsvalued inexcessof $50,000 directly from points outsidethe State of California.It is admitted, and I find, that Respondent is now, andhas been at all times material herein,- an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDIt is admitted that the Union is, and has been at alltimesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principalissuesraised by the pleadings are wheth-er Respondent, pursuant to the provisions of its Employ-ee Stock Ownership Plan, unlawfully excluded employ-ees represented by a union from participation in the plan,and threatened its employees with loss of plan benefits ifthe employees were to unionize; and whether such con-duct warrants the direction of a second election.B. The FactsOn April 4 the Union requested recognition from Re-spondent in an appropriate unit.aOn April 5,the day following the Union's request forrecognition,but prior to the filing of the representationpetition,Respondent held separate meetings for unit em-ployees on each of three shifts. Respondent was repre-sented by Jack Scarzella,president and chief executiveofficer;Walter Riley,vicepresident in charge of market-ing and a trustee of Respondent'sEmployee Stock Own-ership Plan (ESOP);4and Ken'Saunders, Respondent'schief financial officer.President Scarzella'soutline of the meetings reflectthat he began by telling the employees that the Companyhad received a claim for recognition by the Union and'that it doubted whether the Union represented a majori-ty of its employees.He then went on to enumerate sixa The unit as described herein is as follows-All shipping and receiving employees,including stock pullers,stockers,returns, -packers, shipping/strappers,maintenance employeedrivers and forklift operators employed by Lynn-Edwards Corpora-tion at itsNorth Highlands, California facility; excluding office cleri-cal employees,salespersons,managerial employees,guards, and su-pervisors as definedin the Act.4 The record clearly shows, and I find, that Riley is a supervisor andagent of Respondent,as alleged.points under the general topic "Unions tell you whatthey can do for you-nd guarantee of wage increase orsecurity."He, apparently spoke negatively about the"large unfunded vested liability" of theTeamsters pen-sion plan, and then mentioned Respondent's ESOP plan,telling the employees that the "union cannot participateinESOP." Scarzella testified that although he did notread from the outline he "essentially" followed it in con-veying its meaning. After further statements regardingthe costs of belonging to a union and other matters,Scarzella introduced Riley and Saunders for the expresspurpose of discussing Respondent's ESOP plan. Rileycommenced this portion of the meeting by reading thefollowing description of the plan:Lynn-EdwardsCorporationEmployee StockOwnership Plan (ESOP) was adopted on June 1,1977. ESOP is a voluntary program on the part ofcorporation'smanagement and its continuance andgrowth is dependent on contributions from profitswhich are not needed for growth, debt reduction,etc.ESOP is a form of retirement program designedto benefit the long term employee.The purpose of this plan is to recognize the con-tribution of the employees to the successful oper-ation of Lynn-Edwards and to reward their contri-bution by enabling the employees to acquire equityownership in the Corporation without diminishingtake home pay. A major portion of the Corporatecontribution to the Employee Stock OwnershipTrust will be invested in Lynn-Edwards Corpora-tion Stock. The value of the stock fluctuates withthe' performance of the business.Any employee whois a member of collective bargaining cannot be eligiblefor this plan.[Emphasis added.]After providing the details of the plan's operation, in-cluding the vesting provisions, Riley told the employeesthat:All participating employees as of May 31, 1982 willbe receiving their individual statements in the mailthisweek. This is being done to respect individualemployee privacy.Scarzella testified that during additional group meet-ings subsequent to the April 5 meetings and followingthe filing of the representation petition, he did recall thatbe compared the ESOP plan to the "contributory natureand 'the solidity" of the Teamsters pension plan. Howev-er, according to Scarzella, the matter was not consideredto be a major point during the preelection campaign.The parties stipulated that all employees are furnishedwith Respondent'sEmployee Handbook,which contains adetailed summary of the ESOP plan. Significant portionsof the handbook summary are as follows:EMPLOYEE STOCK OWNERSHIP PLAN(ESOP)The purpose of this plan is -to enable full timepermanent employees of the Company to share inthe growth and prosperity of the Company and to 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovide participants with an opportunity to accu-mulate capital for their future economic security.The Plan is designed to do this without any deduc-tions from participant's paychecks and without call-ing upon them to invest their personal savings. Aprimary purpose of the Plan is to enable participantsto acquire a proprietary interest in the Company-consequently a major portion of the Employer Con-tributionsmade to the Trust will be invested inCompany stock.This Plan is administered by a Committee con-sisting of not less than three (3) nor more than five(5)members.All full-time employees,except those covered bycollective bargaining agreements,who have attainedthe age of 20 and have completed two (2) monthsof continuous service prior to the Plan Entry Dateof May 31st, are eligible to participate. [Emphasisadded.]Vesting Schedule:Vesting measures a Participant's right to receivethe value of the Employer's contributions whichhave been allocated to his account in the event heterminatesemployment for reasons other thandeath, disability or retirement.ESOP contributions are made from corporationfunds and are divided to all participants in sameproportions as their salary is to totalsalaries. It isimportant to note that no money is withheld fromthe employee's salary.The Plan is totally funded bytheCorporation and should be thought of as extrasalary being invested for each participant.[Emphasisadded.]In 1978 a "Summary Plan Document" was distributedto employees. This summary, inter alia, contains the fol-lowing:The purpose of this Plan is to enable participatingemployees of the Company to share in the growthand prosperity of the Company and to provide Par-ticipantswith an opportunity to accumulate capitalfor their future economic security. The Plan is de-signed to do this without any deductions from Par-ticipants' paychecks and without calling upon themto invest their personal savings.A primary purpose ofthe Plan is to enable Participants to acquire a proprie-tary interest in theCompany-consequently, a majorportion of the Employer Contributions made to theTrust will be invested in Company stock. This Planisadoptedas anamendment of the Company'sProfit Sharing Plan, and the assets of the ProfitSharing Plan will be transferred to the Trusteeunder this Plan. The Plan is administered by a Com-mittee consisting of'not less than three, nor morethan five members. [Emphasis added.]2.When do I become eligible to participate?All full-time employees,except those covered bycollective bargaining agreements,who have attainedage 20 and have completed at least 2 months ofcontinuous service are eligible to participate as ofthe effective date of the Plan. [Emphasis added.]The documentary evidence indicates that the ESOPplan,which has been in effect since 1977, was amendedin 1983 retroactive to June 1, 1981.5 The amendment, adocument of some 37 pages, contains the following:ARTICLE 1Name and Purpose of Plan1.1NameThe Employee Stock Ownership Plan establishedby the LYNN-EDWARDS CORPORATION, aCalifornia corporation (Employer' herein) shall beknown as the Stock Bonus Employee Stock Owner-ship Plan (Plan herein) and the Employee StockOwnershipTrustexecutedbyEmployer andEDWARD F. SCONBERG, JR. and WALTER E.RILEY, (Trustees herein) shall be known as theEmployee Stock Ownership Trust (Trust herein).1.2 PurposeIt is the' purpose of this plan to recognize thecontribution of the Employees to the successful op-eration of the Employer and to reward such contri-bution by establishing the system that would enablethe employees to acquire through a Stock Owner-ship Plan equity ownership in the Employer with-out diminishing take-home pay. A major portion ofthe Employer contributions to the trust will be in-vested in stock of Employer.ARTICLE 3Eligibility and Participation3.1Eligibility.However, notwithstanding any provision to thecontrary, no employee covered by a collective bar-gaining agreement between an Employee represent-ative and the Employer shall become a Participantin the Plan, provided that retirement benefits of saidclass of Employees was the subject of good faithbargaining between the Employee representativeand the Employer,and said Employee's retirementbenefits are being funded pursuant to said collectivebargaining agreements.C. Analysis and Conclusions1.The unfair labor practice caseBoth Respondent's employee handbook an dits summa-ry plan document, copies of which have been furnishedto the employees since 1977 or 1978, specify that all em-ployees are able to participate in the plan "except thosecovered by collective bargaining agreements." Similarly,on April 5, Respondent's president, Scarzella, told the5The amendment does not denote the month and day in 1983 whenthe plan was amended This case was litigated on the premise that theamendmenthas been ineffect atall times materialherein. LYNN-EDWARDS CORP.57employeesat a seriesof meetings that 'the "union cannotparticipate in ESOP," and Vice President Riley statedthat "Any employee who is a member of collective bar-gaining cannot be eligible for this plan." Such statementsby Scarzella and Riley are clearly violative of the Act,as alleged.InNiagaraWires,240 NLRB 1326, 1328 (1979), theBoard found that virtually identical language appearingin a pensionplan and summaries of the plan constituted aviolation of Section 8(a)(1) of the Act. The Board stated:While, as Respondentnotes,theBoard hasindeed found violations under the Act based on anemployer's unlawful conduct in, implementing a re-strictive eligibility provision to deprive otherwiseeligible employees of benefits, or by explicitly usingthe eligibility restriction as a coercive device duringan election campaign,3 it is clear that such conductisnota sinequa nonfor finding a violation in thisarea.Rather,we have consistently, stated that themere maintenance and continuance of a provision ina pension plan, making lack of union representationone of the qualifications for eligibility to participatetherein, itself tends to interfere with, restrain, andcoerce employees who are otherwise eligible in theexerciseof their self-organizational rights.4Here,Respondent'splan, in limiting eligibility to employ-ees who are not covered by a collective-bargainingagreement, in effect, conditions eligibility on the un-represented status of the employees.It isclear thatRespondent publicized this restriction by distribut-ing summaries of the plan to its employees a fewweeks before they were scheduled to vote in theunion election.While there is no reason to assumethat the distribution of the plan was unlawfully mo-tivated, the communication and the continued exist-ence of such an exclusionary eligibility requirementnecessarily exert a coercive impact on the employ-ees. It isfor this reason that an employee benefitplan which restricts coverage to unrepresented em-ployees is per se violative of Section 8(a)(1) of theAct, regardless of whether, the employer adds to themisconduct by implementing the restriction or ex-ploiting it during an organizing campaign. s'See,e g.,Firestone Synthetic Fibers Company,157 NLRB 1014,1018, 1019 (1966), enforcement denied 374 F.2d 211 (1967);Sun-shine Food Markets, Inc.,174 NLRB 497, 504 (1969).a See,e.g.,Jim O'Donnell, Inc.,123NLRB 1639, 1643 (1959);MelvilleConfections, Inc.,142 NLRB 1334, 1338 (1963), enfd 327F.2d 689 (7th Cir 1964), cert.denied377 U.S. 933. See alsoA.M.Steigerwald Co.,236 NI;R13 1512 (1978).5 See, e.g.,White Sulphur Springs Company, d/b/a GreenbrierHotel,216 NLRB 721, 727 (1975);Sunshine Food Markets, Inc.,174NLRB 497, 504 (1969);Goodyear Tire & Rubber Company,170NLRB 539, 550 (1968),modified inpart 413 F2d 158 (6th Cir1969);Aura Corporation,156 NLRB 285, 288, 289 (1965), enfd. 380F,2d 970 (6th Cir 1967).Further, even assuming the exclusionary language of theamendment to the plan, supra, is not unlawful and thatScarzella and Riley simply misrepresented the provisionto the assembled employees, as Respondent maintains,their statements are nevertheless unlawful. Thus, inRan-gaire, `Corp., 157NLRB 682 (1966), the Board foundundersimilarcircumstances that although the exclusion-ary language of the plan was not unlawful, nevertheless a"plainlymisleading statement of fact which purports toexclude the possibility of bargaining over continuation ofan existing condition of employment interferes with theprotected right of employees to engage in,collective bar-gaining." See alsoTappan Co.,228 NLRB 1389(1977).Itis therefore clear that the similarmisleadingstatementsby Scarzella and Riley during the course of the April 5group meetings were per se unlawful and violative ofSection 8(a)(1) of the Act. I so find.InRangaire Corp.,supra, the Board found that lan-guage in a pension plan excluding "any person coveredby a collective-bargaining agreement entered into withthe employer,, which agreement does not provide forcoverage of such person by this plan," was permissible.Similarly, inTappan Co.,supra, the language in the "re-tirement savings benefit plan," which was further de-scribed as "Tappan Company Retirement Savings PlanforNon-Bargaining Unit Employees" was not found tobe unlawful, in that it did not automatically excludeunion employees, but rather provided that they would beexcluded only if they becomemembers"of a bargainingunit recognized for the purpose of collective bargaining,and for whom the Companymaintainsor contributes toan employee benefit plan pursuant to agreement with thecollective bargaining representative for the unit."Respondent contends that the exclusionary language inits amendment to the plan falls within the parameters ofthe cited cases, and is therefore lawful because, as statedby the Board inSolo Cup Co—176NLRB 823 fn. 3(1969):This does not mean of course, that an employermay not advise his employees, in a noncoercivefashion, that pensions for those in the unit are sub-ject to bargaining and that if a separate pension planfor those in the unitis agreedupon, coverage in theexisting plan will not be maintained, i-e.,, the em-ployer is not obligated to provide "double cover-age."The General Counsel, however, citingSoloCup Co.,supra,KrogerCo.,, 164 NLRB 362 (1967), enfd. 401 F.2d682 (1968), cert. denied 395 U.S. 904 (1969), andWinn-Dixie Stores,224 NLRB 1418 (1976), enfd. in pertinentpart 567 F.2d 1343 (5th Cir. 1978), maintains that the lan-guage is unlawful because of the nature of Respondent'splan.As argued by the General `Counsel, the gravamenof the violations in the foregoing cases as well as the in-stant case involves the language in the employers' "profitsharing plans," which automatically precludes employeesfrom enjoying the benefits of such plans if they becomecovered by a "retirement" plan negotiated by the union.Thus, profit-sharing, plans and retirement plans, as char-acterized by the Board, are different entities.Profit-sharing 'plans are essentially dependent on anemployer's current and future profits and, as in the in-stant case, constitute a bonus for employees whose ef-forts have enabled the company to make a profit, Asstated in Respondent's employee handbook, the contribu- 58DECISIONSOF NATIONALLABOR RELATIONS BOARDtions areto be viewed as "extra salary." Indeed, theamendmentto the planrenames itto reflect that it is a"StockBonus" plan designed to reward the employeesfor their contributions to the Respondent's success. Al-though certainly more elaborate, the plan,in essence,may be viewedas similar to an annualChristmas bonusrewarding employees for a job well done; and indeed,the value of the ,bonus to the employees may diminishwith time as the benefits are dependent on the value ofRespondent's stock on the employees' retirement. In con-trast, retirement plans or pension plans, as contemplatedor discussed by the Board in the foregoingcases,are notsubject to the vicissitudes of an employer's business oper-ations,but rather are customarily funded on a differentbasis,ensuringregular contributions and stability. Thefact that Respondent's plan is sometimesdenominated asa retirement plan by Respondent in the various docu-ments or speeches referred to above does not alter theplan's essentialpurpose.As the Board has stated - inWinn-Dixie,supra, the fact that "enjoyment of,the bene-fitsderived from Respondent's contributions is deferreduntil a, point of time normally associated with retire-ment," is not a determinative factor.On the basis of the foregoing, I find that Respondent'sESOP plan is a profit-sharing plan within the purview ofthe aforementionedcases.It is clear that an employermay not, through, provisions of a profit-sharing plan,automatically deprive employees of benefits therefrom ifthey elect to be covered by a retirement or pension plannegotiated by the union. As this is precisely the expressintentof the language in Respondent's profit-sharingplan, such provisions are unlawful. I therefore concludethat by maintaining such an unlawful exclusionary clausein its profit-sharing plan, Respondent has violated Sec-tion 8(a)(1) of the Act, as alleged.Winn-Dixie Stores,supra;Solo Cup Co.,supra; andKroger Co.,supra.2.The representation caseInsofar as the record shows, and as found above, Re-spondenthas maintainedan unlawful exclusionary provi-sion in its profit-sharing plan during alltimesmaterialherein.The amended plan was in existence during theelection campaign, as were the employee handbook andthe summary plan document. Immediately prior to thefiling of the petition herein, and as a direct consequenceof the Union's request for recognition, the Respondentemphasized language contained in the employee hand-book and summmary plan document, by telling the em-ployees that the benefits of the ESOP plan were notavailable , tounion-representedemployees.6Further,during the course of the postpetition campaign, Respond-ent admittedly mentioned its ESOP plan to the employ-ees, for purposes of comparison with the Union's retire-ment plan.It is clear that conduct violative of Section8(a)(1) asfound herein is, a fortiori, conduct that interferes with a6 It, is well establishedthat prepetition conduct may be considered forpurposes of evaluating objections insofar as it lends meaning and dimen-sion to postpetitionconduct orassists in its evaluationArthur Briggs, Inc.,265NLRB 299 (1982);Maywood, Inc.,251NLRB 979 fn.4 (1980);Dressier Industries,231 NLRB 591 (1977);Parke Coal Co,219 NLRB 546(1975).free and untrammeled choice in the election.FederatedDepartment Stores, 241NLRB 240, 253 fn. 38 (1979);Dal-Tex Optical Co.,137 NLRB 1782, 1786 (1962). Re-spondentcontendsthat the ESOP plan was not consid-ered by Respondent to be a significant issue during thepreelectioncampaignand therefore should not constitutegrounds for setting the election aside. The Board statedinEnola Super Thrift,233 NLRB 409 (1977), "the onlyrecognized exception to this policy [of finding that con-duct violative of Section 8(a)(1) constitutes a fortiori in-terference with a free election] is when the violations aresuch that it is virtually impossible to conclude that theycould have affected the results of the election," Applyingthis test to the instant factual situation, it is clear that Re-spondent's contention is without merit.Moreover, I find no merit to Respondent's similar ar-gument that because the vote was overwhelminglyagainst unionrepresentation itwould serve no usefulpurpose to conduct a second election. It is clear that"whether certain conduct warrants setting aside an elec-tion does not turn on the election results, but rather onits likelihood to coerce prospective voters to cast theirballots in a particularmanner."United Broadcasting Co.of New York,248 NLRB 403 (1980).The Respondent's profit-sharing plan is a financial ben-efit that, it may reasonably be presumed, significantly af-fects each unit employee. Indeed, Respondent, whenconfrontedwith the Union's request for, recognition,deemed it expedient to present the employees with thedetails' and benefits of the planin aneffort to persuadethem that not only was a union unnecessary but that se-lecting a, union would result in their exclusion from theplan. I therefore conclude that, under the circumstances,it is necessary to recommend that a second election beconducted.?CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent has violated Section 8(a)(1) of the Actby threatening employees with loss of a profit-sharingplan in the event they become covered by a retirementplan negotiated by the Union.4.Respondent has violated Section 8(a)(1) of 'the Actby maintaining article 3.1, eligibility, of, its amendedprofit-sharing plan, which unlawfully excludes employeesfrom participation in the plan, and by maintaining thoseportions of existing booklets and documents thatcontainrelated explanatorymaterial.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act. ' ,6.By the unfair labor practice found above, Respond-ent has interfered with the freedom of choice of its em-ployees in the representation proceeding, and it is recom-7A separate, unrelated election objection was withdrawn by the Unionat the hearing. LYNN-EDWARDS CORP.59mended that the election in Case 20-RC-15616 held onJune 2, 1983, be set aside and that a second election beconducted.THE REMEDYHaving found that Respondent violated and is violat-ing Section 8(a)(1) of the Act, I recommend that it berequired to cease and desist therefrom and from in anylike or related manner interfering with, restraining, orcoercing its employees in the exercise of their rightsunder Section 7 of the Act, and take certain affirmativeaction described herein, including the posting of an ap-propriate notice attached hereto as "Appendix."Having found that Respondent violated Section8(a)(1)of the Act by maintaining article 3.1, eligibility, of itsamended profit-sharing plan, it is recommended that Re-spondent cease and desist from further maintaining theparagraph.Further,Respondent shall be ordered toamend the plan and any existing employee bookletsand/or publications so as to eliminate therefrom any lan-guage that suggests that employees covered by a retire-ment plan resulting from collective bargaining through aunion will be disqualified from participating in Respond-ent's profit-sharing plan.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed"nizationwill 'be disqualified from participation in itsprofit-sharing plan.(c)Post at its North Highlands, California facilitycopies of the attached notice marked "Appendix."9Copies of the notice, on forms provided by the RegionalDirector for Region 20, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices are customarily posted. Reasona-ble steps shall be taken by the Respondent to ensure thatthe notices are not altered, defaced, or coveted by anyother material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the Union's objections tothe election held by the Board in Case 20-RC-15616 besustained, that the results of the election be set aside, andthat the case be remanded to the Regional Director forRegion 20 for the purpose of conducting a second elec-tion at such time as he deems the circumstances permitthe free choice of a bargaining representative.9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."ORDERThe Respondent, Lynn-Edwards Corp., North High-lands,California, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a) Threatening employees with loss of a profit-sharingplan in the event they become covered by a retirementplan negotiated by the Union.(b)Maintaining article 3.1, eligibility, of its amendedprofit-sharing plan, which unlawfully excludes employeesfrom participation in the plan, and maintaining those por-tions of existing booklets and documents that contain re-lated explanatory material.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Amend article 3.1, eligibility, of its amended profit-sharing plan by' deleting therefrom those portions that re-quire that Respondent exclude from participation em-ployees covered by a retirement plan resulting from col-lective bargaining through a labor organization.(b) Amend its' existing employee booklets and/or docu-ments so as to eliminate therefrom any language that in-dicates that employees covered under a pension plan re-sulting from collective bargaining through a labor orga-8 If no exceptionsare filedas providedby Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutualaid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT threaten you with loss of a profit-,shar-ing plan in the event you become covered by a retire-ment plan negotiated by the Chauffeurs, Teamsters &Helpers of America, Local 150, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehou-semen &Helpers of America or any other union.WE WILL NOT maintain those provisions of a profit-sharing plan that disqualify you from participation in theevent that you become covered by a retirement planneogtiated by the Union. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL amend those provisios of our profit-sharingplan and those portions of employee booklets and otherdocuments that suggest that employees covered by a re-tirementplanresultingfrom collectivebargainingthrough a union will be disqualified from participating inRespondent's profit-sharing plan.The election held on June 2,1983,by the NationalLabor Relations Board has been set aside and its resultsvoided because of our conduct, described above,affect-ing the outcome of that election.In due time,anotherelection will be conducted.LYNN-EDWARDS CORP.